     Case 3:20-cv-02249-W-MSB Document 14 Filed 05/18/21 PageID.102 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   TANIA SOLIVEN,                                      Case No.: 20-CV-2249 W (MSB)
12                                      Plaintiff,
                                                         ORDER CLOSING CASE FILE
13   v.                                                  BASED PARTIES’ STIPULATED
                                                         DISMISSAL
14   LOWE’S COMPANIES, INC.,
15                                    Defendant.
16
           The parties have filed a joint stipulation for dismissal, which states: “The Parties
17
     STIPULATE that the entire action shall be dismissed in its entirety with prejudice, with
18
     each party to bear its own attorney fees and costs.” (Stip. [Doc. 13] 1:25–26.) Under
19
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties may dismiss a case without a
20   court order by filing “a stipulation of dismissal signed by all parties who have appeared.”
21   The stipulation is signed by counsel for both parties. Thus, this matter is DISMISSED
22   per the parties’ stipulation. The clerk is ORDERED to close the district court case file.
23         IT IS SO ORDERED.
24   Dated: May 18, 2021
25
26
27
28

                                                     1
                                                                                20-CV-2249 W (MSB)
